Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 2/26/19.

Claim Objections
2.	Claim 16 is objected to because of the following informalities:  
Line 7 should include the word “an” before “enclosure intrusion detection device”.  Appropriate correction is required.

Claim Rejections – 35 USC 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding claims 1 and 16, the term “switch device operably connected to” is indefinite because the term operably is defined as being possible to put in practice or that operation is possible and the claim language doesn’t clearly disclose that the switch device is explicitly connected to the claimed induction coil or energy storage device. Dependent claims 2-8 and 17-20 are also rejected as being dependent upon claims 1 and 16.
Claim Rejections – 35 USC 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 4-6, 9, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooyakkers et al (US 2016/0110567).
Regarding claim 1, Rooyakkers et al teaches a solid-state drive (SSD) destruction system (par [0020], lines 1-10, which discloses destruction of sensitive data on a module including a circuit board upon determining that an unauthorized access even occurred and par [0011] and [0042], lines 1-10, which disclose that the module includes a controller and memory that may be implemented as flash memory, SD cards, etc.), the system comprising:
an induction coil proximate to a SSD (par [0036], lines 28-30, which discloses that the module may include a magnetic coil);
an energy storage device (par [0028], which discloses that the module-connected circuit board may include a capacitor);
a switch device operably connected to the induction coil and the energy storage device (par [0028], which discloses that a switch may be also be included on the circuitry coupled to the circuit board); and,
a controller in communication with the switch device (fig. 2-3 & par [0011], which discloses a controller implemented in the module-connected circuit board includes a controller used within the tamper-resistant environment), wherein the controller is configured to control the  (par [0035], lines 5-10 and 15-23, which discloses the controller implemented to cause the security module to destroy, melt, and destruct electrical circuitry in order to erase confidential memory, in the event that unauthorized access to the module has occurred).
Regarding claim 2, Rooyakkers et al teaches wherein the energy storage device is a capacitor (par [0037], lines 14-18, “capacitor configured to store an amount of energy”).
Regarding claim 4, Rooyakkers et al teaches wherein the induction coil is a flat plane induction coil (par [0036], line 29, “magnetic coil”).
Regarding claim 5, Rooyakkers et al teaches a second energy storage device (par [0037], lines 16-20, “store an amount of energy between multiple electrical conductors”); a voltage control device operably connected to the second energy storage device (par [0036], lines 30-33, “power module and/or power supply”) and control circuitry associated with the SSD (par [0003], lines 3-10, which discloses control system module circuit board including circuitry used to detect unauthorized events).
Regarding claim 6, Rooyakkers et al teaches wherein the controller is in communication with the voltage control device (fig. 4, ‘134 and ‘146, which discloses the controller coupled to a power supply component) and configured to control the voltage control device to regulate energy discharged from the second energy storage device to the control circuitry associated with the SSD to destroy the control circuitry (par [0050], lines 1-14, which discloses the controller causing the module, including a high potential capacitor, to direct an electrical surge to the module’s circuitry to destroy data within module circuitry).
Regarding claim 9, Rooyakkers et al teaches a method for automatically destroying a solid-state drive (SSD) (par [0020], lines 1-10, which discloses destruction of sensitive data on a module including a circuit board upon determining that an unauthorized access even occurred and par [0011] and [0042], lines 1-10, which disclose that the module includes a controller and memory that may be implemented as flash memory, SD cards, etc.), the method comprising:
receiving a SSD destruction command (par [0035], lines 15-23 & par [0036], lines 5-10, which disclose the controller transmitting instructions to perform security actions, including destroying a portion of the module);
determining a charge level of an energy storage device (par [0037], lines 13-17, which discloses that the capacitor contains enough energy to perform the destruction/erasing on the module); and
operating a switch device to regulate energy discharge from the energy storage device to an induction coil proximate to a SSD (par [0028], which discloses that a switch may be also be included on the circuitry coupled to the circuit board, par [0036], lines 28-30, which discloses that the module may include a magnetic coil, and par [0037], lines 13-17, which discloses that the capacitor contains enough energy to perform the destruction/erasing on the module), such that the heat generated by the energy discharge is sufficient to destroy data stored in the SSD (par [0035], lines 5-10 and 15-23, which discloses the controller implemented to cause the security module to destroy, melt, and destruct electrical circuitry in order to erase confidential memory, in the event that unauthorized access to the module has occurred).
Regarding claim 13, Rooyakkers et al teaches wherein the induction coil is a flat plane induction coil (par [0036], line 29, “magnetic coil”).
Regarding claim 15, Rooyakkers et al teaches wherein the SSD destruction command is received from an enclosure intrusion detection device (par [0035], lines 5-10 and 15-23 and par [0036], lines 1-30, which disclose the security module issuing the instructions to destroy the data upon the unauthorized access event being determined).
Regarding claim 16, Rooyakkers et al teaches a solid-state drive (SSD) destruction system (par [0020], lines 1-10, which discloses destruction of sensitive data on a module including a circuit board upon determining that an unauthorized access even occurred and par [0011] and [0042], lines 1-10, which disclose that the module includes a controller and memory that may be implemented as flash memory, SD cards, etc.), the system comprising:
an induction coil proximate to a SSD (par [0036], lines 28-30, which discloses that the module may include a magnetic coil), the SSD having an enclosure and an enclosure intrusion detection device (par [0005-0006], which disclose the control system module including components for detecting intrusion and unauthorized access);
an energy storage device (par [0037], lines 10-15, “high potential capacitor”);
a switch device operably connected to the induction coil and the energy storage device (par [0028], which discloses that a switch may be also be included on the circuitry coupled to the circuit board); and,
a controller in communication with enclosure intrusion detection device and the switch device (fig. 5, ‘134 & par [0004-0005], which disclose a controller coupled to an electronic switch assembly in the unauthorized access detection system), wherein when the enclosure intrusion detection device detects an intrusion of the SSD enclosure (par [0003], lines 1-5, which discloses that the system modules detects an indication of an unauthorized access event), the controller is configured to control the switch device to regulate energy discharged from the par [0035], lines 5-10 and 15-23 & par [0036], lines 28-30, which disclose the controller implemented to cause the security module, including a magnetic coil, to destroy, melt, and destruct electrical circuitry in order to erase confidential memory, in the event that unauthorized access to the module has occurred).
Regarding claim 17, Rooyakkers et al teaches wherein the energy storage device is a capacitor (par [0037], lines 14-18, “capacitor configured to store an amount of energy”).
Regarding claim 19, Rooyakkers et al teaches wherein the induction coil is a flat plane induction coil (par [0036], line 29, “magnetic coil”).
Regarding claim 20, Rooyakkers et al teaches a second energy storage device (par [0037], lines 16-20, “store an amount of energy between multiple electrical conductors”); a voltage control device operably connected to the second energy storage device (par [0036], lines 30-33, “power module and/or power supply”) and control circuitry associated with the SSD (par [0003], lines 3-10, which discloses control system module circuit board including circuitry used to detect unauthorized events).
Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

s 3 and 18 are rejected under 35 USC 103 as being unpatentable over Rooyakkers et al (US 2016/0110567) in view of Detzler et al (US 2008/0219122).
Regarding claim 3, Rooyakkers et al does not explicitly teach wherein the energy storage device is a rechargeable battery.
Detzler et al further teaches wherein the energy storage device is a rechargeable battery (par [0027], which discloses a rechargeable back-up battery implemented to invoke a destruct sequence).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result of improving upon elimination of unauthorized parties from accessing secure data by allowing for remote entities to initiate the data destruction process from remote locations in the event that intrusion is detected on a device when a user doesn’t have physical access to the device (as disclosed in par [0019] of Detzler et al).
Regarding claim 7, Rooyakkers et al does not explicitly teach a charging circuit configured to provide electric charge to the energy storage device.
Detzler et al further teaches wherein the energy storage device is a rechargeable battery (par [0030], “built-in power supply”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering  Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result of improving upon elimination of unauthorized parties from accessing secure data by allowing for remote entities to initiate the data destruction process from remote locations in the event that intrusion is detected on a device when a user doesn’t have physical access to the device (as disclosed in par [0019] of Detzler et al).
Regarding claim 8, Rooyakkers et al does not explicitly teach wherein the controller is further configured to verify that a charge stored on the energy storage device is sufficient to destroy data stored in the SSD.
Detzler et al further teaches wherein the controller is further configured to verify that a charge stored on the energy storage device is sufficient to destroy data stored in the SSD (par [0029], which discloses determining power level regarding initiating the storage data destruction process).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result regarding claim 7.
Regarding claim 10, Rooyakkers et al does not explicitly teach wherein the SSD destruction command is received remotely from a centralized command-and-control host.
Detzler et al further teaches wherein the SSD destruction command is received remotely from a centralized command-and-control host (par [0019-0020], which disclose implementing data destruction via an authorized user at a remote location).
 event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result of improving upon elimination of unauthorized parties from accessing secure data by allowing for remote entities to initiate the data destruction process from remote locations in the event that intrusion is detected on a device when a user doesn’t have physical access to the device (as disclosed in par [0019] of Detzler et al).
Regarding claim 11, Rooyakkers et al does not explicitly teach wherein the SSD destruction command is generated by the centralized command-and-control host in response to a trigger event.
Detzler et al further teaches wherein the SSD destruction command is generated by the centralized command-and-control host in response to a trigger event (par [0033], which discloses initiating the storage data destruction process upon sensors being triggered).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result regarding claim 10.
Regarding claim 12, Rooyakkers et al does not explicitly teach wherein the SSD destruction command is received from a local user input command.
Detzler et al further teaches wherein the SSD destruction command is received from a local user input command (par [0048], lines 1-5, “user configurable security settings”).
 event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result regarding claim 10.
Regarding claim 14, Rooyakkers et al discloses receiving a control circuitry destruction command (par [0036], lines 1-10, which discloses implementing instructions to perform data destruction upon an unauthorized access event being detected). 
Rooyakkers et al does not explicitly teach determining a charge level of a second energy storage device; and operating a voltage control device to regulate energy discharge from the voltage control device to control circuitry associated with the SSD to destroy the control circuitry.
Detzler et al further teaches determining a charge level of a second energy storage device (par [0029], which discloses determining power level regarding initiating the storage data destruction process); and operating a voltage control device to regulate energy discharge from the voltage control device to control circuitry associated with the SSD to destroy the control circuitry (par [0027], which discloses drawing sufficient power to perform the destruction sequence).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result regarding claim 10.

Regarding claim 18, Rooyakkers et al does not explicitly teach wherein the energy storage device is a rechargeable battery.
Detzler et al further teaches wherein the energy storage device is a rechargeable battery (par [0027], which discloses a rechargeable back-up battery implemented to invoke a destruct sequence).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to combine the intrusion event-based data destruction triggering mechanism of Detzler et al within the device tampering and intrusion detection system of Rooyakkers et al would provide the predictive result of improving upon elimination of unauthorized parties from accessing secure data by allowing for remote entities to initiate the data destruction process from remote locations in the event that intrusion is detected on a device when a user doesn’t have physical access to the device (as disclosed in par [0019] of Detzler et al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210210